Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of the Claims
Claims 1-20 are pending in the current application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 9-10, 12-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riker (US 20090260982).
As to claim 1, Riker discloses a loading apparatus comprising:
A pedestal configured to support a workpiece (figure 1: substrate support 128);
A first support member placed on the pedestal and configured to push up a cover ring when the pedestal is at an operating position to prevent an overlapping portion of a cover ring and the workpiece from contacting (figure 2: showing support 128’s pedestal assembly 124 supporting ring 180 [the first 

As to claim 2, Riker discloses the first support member is an annular shaped structure placed on a surface of the pedestal (figure 2: showing ring [annular] 180 on pedestal 124).

	As to claim 5, Riker discloses the first support member comprises an extension portion extending inward from an inner surface underneath and overlapping, vertically, with the substrate (figure 2: showing inward extension 138 from ring 180 extending under substrate 105).
	As to claim 6, Riker discloses a gap between the first support member located above the extension portion and the workpiece (figure 2: showing gap between upward extension 406 and workpiece 105 above inward extension piece 138).
	As to claim 9, Riker discloses a support surface with the first support member (figure 2: showing ring 180 on pedestal 124) and a second support member on the support surface 
	As to claim 10, Riker discloses a height of the first support member is greater than a height of the second support member (figure 2: showing extensions 406 [first support member] of ring 180 above substrate support surface of substrate 105).
	As to claim 12, Riker discloses a PVD apparatus comprising:
A chamber with bottom, top and sidewalls (figure 1: enclosed chamber 1 with lid, bottom and walls);
A pedestal configured to support a workpiece (figure 1: substrate support 128);
A first support member placed on the pedestal and configured to push up a cover ring when the pedestal is at an operating position to prevent an overlapping portion of a cover ring and the workpiece from contacting (figure 2: showing support 128’s pedestal assembly 124 supporting ring 180 [the first support member] shown as having upward extension 406 and outward unlabeled upward extension to contact cover ring 170.  It is important to note that although cover ring 170 is not illustrated as having a portion overlapping the workpiece, the instant claim only claims the pedestal and support, the support “configured to” hold the ring above the substrate.  The ring 180 of Riker is configured to do so as the extensions 406 and outward unlabeled extension are above the substrate 105 surface and an overlapping cover ring [such as if section 606 extended further inward] would be above the substrate 105).


As to claim 14, Riker discloses the first support member is an annular shaped structure placed on a surface of the pedestal (figure 2: showing ring [annular] 180 on pedestal 124).

	As to claim 17, Riker discloses the first support member comprises an extension portion extending inward from an inner surface underneath and overlapping, vertically, with the substrate (figure 2: showing inward extension 138 from ring 180 extending under substrate 105).
	As to claim 18, Riker discloses a gap between the first support member located above the extension portion and the workpiece (figure 2: showing gap between upward extension 406 and workpiece 105 above inward extension piece 138).
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Riker, as applied to claims 2 and 14 above, and further in view of Su (US 5552124).
As to claim 3 and 15, although Riker discloses a plasma processing apparatus (paragraph 6) containing an open ring annular structure (figure 2: ring 180) presumably being capable of being transferred from above by the explicitly disclosed transfer robot (paragraph 32), is silent as to a specific additional avoidance opening.
Su discloses knowledge in the art of providing slotted openings within a ring within a plasma transfer chamber, the slots being aligned with chamber openings, the allow for transfer into and out of the chamber by transfer means (abstract; claim 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use slot openings, as disclosed by Su, in the ring of Riker, because this allows for the ring to remain stationary with wafer transfer therethrough (Su at claim 2).

Claims 4 and 16 is rejected under 35 U.S.C. 103 as being unpatentable over Riker, as applied to claim 1 and 12 above, and further in view of Ke (US 6284093).
As to claims 4 and 16, Riker discloses a pedestal ring with upward extensions, but is silent as to whether the extensions are radially solid or contain multiple circumferential sub-members.
Ke discloses a ring surrounding a workpiece on a workpiece support in which the collar contains alternating raised and less raised portions to compensate for electric field non-uniformities (abstract; figure 3: ring 30; figure 10a: showing collar 30 with raised and lower portions 81 and 82 circumferentially; col 16 lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include multiple sub-components circumferentially, as disclosed by Ke, in the system of Riker, because this allows for electromagnet compensation during processing (Ke at col 16 liens 5-20).

Claims 7-8 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riker.
As to claims 7-8 and 19-20, Riker discloses a first gap between the workpiece bottom and extension portion (figure 2: gap between extension 138 and workpiece 105) and a second gap between an upper portion of the workpiece and cover ring (figure 2: cover ring portion 606 and workpiece 105).
Riker, however, is silent as to the specific ratio of an orthogonal projection of each gap to a height of each gap.  Riker does explicitly disclose the importance of control over gaps between components to minimize sputter buildup therebetween (paragraphs 65-72).  .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Riker, as applied to claim 9 above, and further in view of Chang (US 20130001215).
As to claim 11, Riker discloses a support for a substrate in a plasma processing chamber, as discussed above, but is silent as to subcomponents including a thermocouple.
Chang discloses a support for a substrate within a plasma processing chamber (abstract; figure 1; paragraph 14).  Chang also discloses knowledge in the art of including a thermocouple within the substrate support, along with other components, to allow for control over the temperature during processing operations.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a thermocouple in the substrate support, as disclosed by Chang, in the system of Riker, because this allows for temperature control (Chang at paragraph 21).

Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794